DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 29 March, 2022. The amendments have been entered.

Disposition of Claims
Claims 1, 3-9, 11-18, 20 are allowed.
Claims 2, 10, and 19 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record James A. Bertino on 8 April, 2022.
The application has been amended as follows: 
17.        (Ex. Amd.) An accumulator system for a [[for]] heat pump comprising: 
an exterior housing that defines an internal cavity; 
an inlet extending through the exterior housing and into the internal cavity and configured to deliver refrigerant to the internal cavity; 
an outlet extending through the exterior housing and into the internal cavity and configured to transport refrigerant away from the internal cavity; 
a bypass in fluid communication with the inlet and the outlet, wherein the bypass is configured to bypass the internal cavity via directing refrigerant from the inlet to the outlet; and 
a valve disposed within the bypass and having an open position and a closed position, wherein the valve is configured to allow refrigerant to flow through the bypass when in the open position and to restrict refrigerant from flowing through the bypass when in the closed position. position, wherein the valve is configured to transition from the open position to the closed position in response to a pressure differential between the inlet and the outlet decreasing to less than a threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner noted reasons for allowance within the Non-Final Office Action mailed on 19 January, 2022 (see pages 18-19), which are incorporated by reference herein. In particular, Applicant amended independent claims 1, 9, and 17 with indicated allowable subject matter, respectively, from dependent claims 2, 10, and 19.  As such, the present invention, as characterized by independent claims 1, 9, and 17, and the dependents thereof, is allowable over the prior art, as the prior art, when considered as a whole, alone or in combination, does not reasonable anticipate or render obvious, absent impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            4/8/2022